Opinion by
Judge Pryor:
It is manifest that the parties entitled to the money in the hands of the clerk could at any time have taken steps to collect it. It was not placed in his hands by any order of court, or if it had been, all the parties being sui juris and in a condition to protect themselves, they must look to others for indemnity and not to the sureties. The clerk is individually liable, whether receiving the money in the one capacity or the other. The statute was a complete bar to the recovery. See Turner v. Rankin, 80 Ky. 179, 3 Ky. L. 660.
The judgment is, therefore, reversed and cause remanded.